Citation Nr: 0427841	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic concussion syndrome with a residual cognitive 
disorder, headaches, and sleep disturbance, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from June 1955 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia.  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected post-traumatic chronic 
brain syndrome.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to this 
increased rating issue.  During the current appeal, and 
specifically by a May 2003 rating action, the RO redefined 
this service-connected disability as post-traumatic 
concussion syndrome with a residual cognitive disorder, 
headaches, and sleep disturbance and awarded an increased 
evaluation of 30 percent, effective from March 2001, for this 
disorder.  

In March 2004, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  The issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected post-traumatic concussion syndrome 
with a residual cognitive disorder includes only purely 
subjective complaints such as headaches, sleep disturbance, 
and dizziness and does not involve objective neurological 
pathology.  

3.  There is no competent evidence that the veteran has 
multi-infarct dementia associated with brain trauma.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected post-traumatic concussion syndrome 
with a residual cognitive disorder, headaches, and sleep 
disturbance have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic 
Code 8045 & § 4.130, Diagnostic Code 9304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in April 2002 in the present case, the RO 
specifically informed the veteran of the type of evidence 
necessary to support his increased rating claim.  Also, the 
RO notified him that VA would make reasonable efforts to help 
him obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the veteran was advised of the attempts 
made to obtain evidence and was asked to provide 
authorization for the release of any additional private 
medical records.  In addition, the veteran was asked to 
identify any additional information concerning his records so 
that VA could try to obtain them.  In a statement received in 
September 2004, the veteran asserted that he had no other 
evidence in support of his claim.  He asked that the Board 
continue, without delay, to process his claim.  

The October 2002 rating decision as well as the June 2003 
statement of the case notified the veteran of the relevant 
rating criteria and evidence necessary to substantiate his 
increased rating claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent compensation and pension examination 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, in October 1959, 
the veteran was involved in an automobile accident.  He 
sustained amnesia and prolonged unconsciousness.  
Neurological evaluations completed in March 1960, June 1960, 
and September 1960 demonstrated anosmia and bilateral 
pyramidal tract signs (including generalized hyperreflexia; a 
bilateral Hoffman's sign; bilateral palmomental reflexes; 
left Babinsky, Oppenheim, Gordon, Mendel-Bechterew, and 
Rossolimo; and a right Oppenheim and Mendel-Bechterew).  The 
June 1960 report includes an impression of anosmia and 
bilateral pyramidal tract signs secondary to cerebral 
contusion.  The September 1960 report notes that the apparent 
personality change (which involved a somewhat uninhibited 
personality) following the automobile accident was much less 
obvious and was found to have improved.  

In the report of the separation examination conducted in 
January 1961, the examiner noted that the veteran had 
sustained a brain concussion and some amnesia as a result of 
the automobile accident in October 1959.  Also, the examiner 
noted that the veteran recovered fully with no sequelae.  The 
January 1961 separation examination demonstrated that the 
veteran's head and neurological system were normal.  

According to relevant post-service medical records, in 
October 1963, the veteran underwent a VA neuropsychiatric 
examination.  The examiner noted that the veteran exhibited 
no gross intellectual impairment.  In addition, the examiner 
diagnosed residuals of an October 1959 head injury, including 
mild post-traumatic chronic brain syndrome which was 
evidenced by some forgetfulness and some inhibition in 
beating his children for little misbehaviors.  Additional 
diagnoses included paralysis of the olfactory nerves 
bilaterally (anosmia) and partial paralysis of the taste 
fibers at least to the anterior two-thirds of the tongue 
bilaterally.  

In November 1963, the RO considered these service, and 
post-service, records.  In pertinent part, the RO determined 
that the evidence warranted the grant of service connection 
for post-traumatic chronic brain syndrome as well as the 
assignment of a 10 percent, effective from August 1963, for 
this service-connected disability.  

Subsequently, in March 2001, the veteran filed his current 
claim for an increased rating for his service-connected 
chronic brain syndrome.  According to the relevant evidence 
received during the current appeal, in May 2002, the veteran 
underwent a compensation and pension neurological 
examination.  At that time, he complained of headaches 
originating on the left side of his head and radiating from 
his eye to the back of his neck.  He also described nausea, 
insomnia, and dizziness when moving from the bending to the 
standing position.  

The neurological evaluation demonstrated normal Rinne's, 
Weber's, and Romberg's tests; decreased quadriceps femoris on 
the right (approximately 4/5) particularly when compared to 
the left (which was performed against gravity); a normal 
sensory evaluation; normal reflexes; entirely normal upper 
extremities (with regard to motor function, sensory function, 
and reflexes); and no muscle atrophy.  Magnetic resonance 
imaging (MRI) completed on the veteran's brain one month 
later in June 2002 reflected at least moderate diffuse 
cortical atrophy and secondary ventriculomegaly, mild 
non-specific periventricular white matter changes, left basal 
ganglia left corona radiate Virchow-Robin spaces, and no 
evidence of micro-nor macroadenoma, any orbital mass, or 
other orbital abnormality.  The examiner concluded that these 
MRI findings "are more likely residuals of . . . [his] 
injuries."  Additionally, the examiner diagnosed chronic 
brain syndrome with residual headaches.  

One day later in May 2002, the veteran underwent a 
compensation and pension psychiatric examination.  At that 
time, he complained of having problems sleeping and frequent 
headaches.  He denied ever having sought psychiatric 
treatment or having received psychiatric medication.  In 
addition, he denied ever having had any delusions or 
hallucinations, ever being suicidal or homicidal, or ever 
being depressed to any significant extent.  He described 
himself as "easy going" and stated that he has noticed no 
major change in his daily activities or social functions in 
the last few years.  A mental status evaluation demonstrated 
clean dress, alertness, cooperation, a fair amount of 
affective range, orientation in all spheres, and appropriate 
insight and judgment.  

Based on this interview with the veteran as well as a review 
of his medical records, the examiner diagnosed, on Axis I, a 
cognitive disorder not otherwise specified.  The examiner 
explained that his conclusion that the veteran has impaired 
cognitive functioning is "related to [the] objective 
evidence of a central nervous system dysfunction . . . [and] 
follow[s] . . . a severe post concussion syndrome . . . 
[which] put him in a coma for about one month after the 
accident."  This examiner further noted that "DSM IV steers 
away from the previously used diagnosis of organic brain 
syndrome."  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  

By a May 2003 rating action, the RO redefined the 
service-connected chronic organic brain syndrome as 
post-traumatic concussion syndrome with residual cognitive 
disorder, headaches, and sleep disturbance.  In addition, the 
RO granted an increased evaluation of 30 percent, effective 
from March 2001, for this service-connected disability.  This 
service-connected disability remains evaluated as 30 percent 
disabling, and no additional medical records have been 
received and associated with the veteran's claims folder.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code such as (for example) 8045-8207.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  Evidence of 
purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
warrants a 10 percent rating and no higher pursuant to 
Diagnostic Code 9304.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2003).  See also, 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2003) (which rates impairment resulting from 
dementia due to head trauma).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003).  

The rating schedule provides for a 30 percent disability 
rating for dementia due to head trauma when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9305 (2003).

The veteran has described frequent headaches originating on 
the left side of his head and radiating from his eye to the 
back of his neck, nausea, insomnia, and dizziness when moving 
from the bending to the standing position.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected post-traumatic concussion syndrome 
with residual cognitive disorder, headaches, and sleep 
disturbance must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The Board acknowledges that MRI completed on the veteran's 
brain in June 2002 reflected changes thought to be "more 
likely [the] residuals of . . . [his] injuries."  The May 
2002 neurological examination was essentially normal except 
for decreased quadriceps femoris on the right (approximately 
4/5) particularly when compared to the left (which was 
performed against gravity).  

The pertinent diagnostic codes specifically stipulate that an 
evaluation greater than 10 percent for purely subjective 
complaints (including headaches, dizziness, and insomnia) 
associated with brain disease due to trauma is not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2003).  See also, 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2003).  Significantly, in the present case, the 
veteran has not been diagnosed with multi-infarct dementia 
associated with brain trauma.  Consequently, a rating greater 
than the currently assigned evaluation of 30 percent for the 
service-connected post-traumatic concussion syndrome with 
residual cognitive disorder, headaches, and sleep disturbance 
cannot be awarded under Diagnostic Codes 8045 and 9304.  

Even if multi-infarct dementia was diagnosed, the recent 
psychiatric testing did not reveal findings sufficient to 
warrant a higher rating under Diagnostic Code 9304.  He did 
not exhibit such symptoms as a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the post-traumatic concussion 
syndrome with residual cognitive disorder, headaches, and 
sleep disturbance results in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the post-traumatic concussion syndrome 
with residual cognitive disorder, headaches, and sleep 
disturbance results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  




ORDER

A disability rating greater than 30 percent for the 
service-connected post-traumatic concussion syndrome with a 
residual cognitive disorder, headaches, and sleep disturbance 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



